Case 1:18-cv-00390-MN Document 254 Filed 06/19/20 Page 1 of 1 PageID #: 4517




                                         June 19, 2020

VIA E-FILING
The Honorable Maryellen Noreika
United States District Court
844 North King Street
Wilmington, DE 19801


       RE:     Vifor Fresenius Medical Care Renal Pharma Ltd., et al. v. Lupin Atlantis
               Holdings SA, et al., C.A. No. 18-390-MN


Dear Judge Noreika:

         Pursuant to the Court’s offer during the June 17, 2020 status conference on the upcoming
trial date, the parties have agreed to postpone filing the proposed pretrial order, currently due
Monday, June 22, 2020, until closer to the to be rescheduled pretrial conference and trial dates.

       We are available at the Court’s convenience should Your Honor have any questions.


                                             Respectfully submitted,

                                             /s/ Michael J. Farnan

                                             Michael J. Farnan

cc: Counsel of Record (Via E-Filing)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
